PER CURIAM.
On this appeal four points are presented. One, relating to the clearing of title to a lot conveyed by appellee to appellant, is conceded and appellee will make the correction required for this purpose. The judgment of the District Court will be modified to this extent.
Each of the other assignments and contentions challenges an exercise of discretion by the trial judge. A careful examination of the record discloses sufficient evidence to support his determination upon each point. Consequently, the judgment will be affirmed as to each of them.
Costs of appeal are allowed to appellant together with counsel fees in the amount of $200.
Affirmed.